Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2014

                                      No. 04-13-00749-CV

                    IN THE INTEREST OF C.G. AND B.G. CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-06759
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
       Appellee’s brief was originally due on February 21, 2014. See TEX. R. APP. P. 38.6(b).
This court granted Appellee’s first motion for extension of time to file the brief until March 11,
2014, for an extension of eighteen days. On March 6, 1014, Appellee filed a second motion for
extension of time to file the brief until April 11, 2041, for a total extension of forty-nine days.
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
with this court by April 11, 2014. See id.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court